DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
The cancellation of claims 7 and 9 is noted.
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 04/20/22, with respect to the 35 USC 103 rejection of claims 1-7, 11 and 13-14 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments of previously indicated allowable subject matter of claim 9 and intervening claim 7 into the independent claims thus rendering the previous prior art rejection moot.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 2-6, 8, 10, 11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 13 and 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept identifying brightness information for each of two or more frames within image frames of content during playback of the content, modifying brightness of one or more image frames so as to reduce a difference between the image frame brightness and an average brightness and applying a brightness modification to an image frame in dependence upon the magnitude of the brightness of the image frame.
In reference to claims 2-6, 8, 10 and 11, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/16/22